Exhibit 10.3

ZYMOGENETICS, INC.

Executive Compensation Program

(as of January 1, 2009)

 

Overview

Critical to the success of ZymoGenetics, Inc. (the “Company”) is the company’s
ability to attract and retain key executive talent. The executive compensation
program (the “Program”) outlined here is designed to focus executives on the
achievement of key individual and Company goals, and thereby provide a strong
link between performance and total rewards. By maintaining a strong executive
team and rewarding their success, the Company will align executive goals with
those of shareholders.

Competitive Benchmarks

The primary benchmark for our comparison of similarly-sized biotechnology
companies is the Radford Global Life Sciences Compensation Survey with 200 to
600 employees. The secondary element of our competitiveness comparison is
defined as a peer group of U.S. therapeutics-focused biotech companies between
$200 million and $800 million in market capitalization, in late stage clinical
trials (phase II/III) working towards bringing product to market or companies
that have recently launched product with revenue less than $100 million.

Performance Link

The goal of the Program is to provide market competitive total compensation
(base + short-term incentives + long-term incentives) for strong performance
that meets or exceeds performance targets, and above market potential for
performance that significantly exceeds established goals. Less successful
performance would result in below market total compensation.

Pay Strategy

Base Pay

Base pay salary ranges will be established at the median or 50th percentile of
the market, with a range spread of 75%. Actual salaries will be determined based
upon experience and scope of responsibilities. Annual base salary reviews will
be conducted in conjunction with the Company’s performance management process,
with the group target increase set at the biotechnology industry average as
reported in the most recent edition of the Radford Global Life Sciences
Compensation Survey or other similar report. In addition, an assessment of
competitiveness with other biotech executives of similar experience and scope of
responsibility will be conducted on a bi-ennial basis.

Short-Term Incentives (STIs)

Annual short-term incentives will be based on the following criteria:



--------------------------------------------------------------------------------

•  

Goals established for the Company and approved by the Compensation Committee and
Board of Directors prior to or at the beginning of each calendar year. Company
goals will be established as the CEO’s goals.

 

•  

Goals established for each executive at the beginning of the calendar year with
direct links to Company and functional goals.

 

•  

Minimum of five goals and a maximum of eight goals; weighted based on the
importance to the organization as determined by the CEO in concert with overall
corporate goals.

 

•  

Target incentives for each level set at reachable goals, with maximum incentives
set at a level requiring performance significantly beyond expectations. (In
highly unusual circumstances, the CEO would have the flexibility to reward
exceptional performance beyond the established maximum for extraordinary effort,
and correspondingly, performance significantly below normal expectations may
result in no award payment at all.)

Payout Levels (percentage of base pay paid in cash)

 

CEO/President

   (weighting – 100% corporate goals)  

Minimum:

   0 %

Target:

   50 %

Maximum:

   75 %

ZMC Members

   (weighting – 60% corporate goals/40% individual goals)  

Executive Vice President:

  

Minimum:

   0 %

Target:

   40 %

Maximum:

   55 %

Senior Vice President:

  

Minimum:

   0 %

Target:

   35 %

Maximum:

   50 %

Long-Term Incentives (LTIs)

Annual long-term incentives will be awarded based on the achievement of
individual, team and Company goals. The Compensation Committee will establish a
stock option pool for awarding options to executives each year based on Company
performance and recommended grant ranges. Each year, the CEO, in consultation
with the Compensation Committee, will establish weightings for each of the LTI
goal groups. For example, 80% of the award determination might be based on
individual goals and 20% on executive team goals. (In

 

2



--------------------------------------------------------------------------------

highly unusual circumstances, the CEO would have the flexibility to reward
exceptional performance beyond the established maximum for extraordinary effort,
and correspondingly, performance significantly below normal expectations may
result in no award payment at all.)

Payout Levels (range of options/grants)

 

CEO

  

Minimum:

   0  

Target:

   150,000 shares  

Maximum:

   225,000 shares  

President

  

Minimum:

   0  

Target:

   100,000 shares  

Maximum:

   150,000 shares  

ZMC Members

  

Executive Vice President:

  

Minimum:

   0  

Target:

   60,000 shares  

Maximum:

   80,000 shares  

Senior Vice President:

  

Minimum:

   0  

Target:

   45,000 shares  

Maximum:

   60,000 shares  

All Participants

  

Stock Options:

   100 % (4-year vesting)

Administration

STIs and LTIs

In all cases, awards of STIs will be made only if the participant is
continuously employed through the end of the calendar year, subject to the
Compensation Committee’s sole discretion to determine whether any portion of the
bonus will be paid in the event of a participant’s termination of service prior
to that date. With respect to LTIs, the participant must be employed on the date
of grant of such award.

 

3



--------------------------------------------------------------------------------

The Compensation Committee, in its sole discretion, will approve payment of all
STIs and LTIs under the Program and may (a) eliminate, increase or reduce the
amounts payable to any participant above or below that which otherwise would be
payable under the Program, including, but not limited to, the reduction or
elimination of payouts based on the achievement of performance goals if the
annual performance goals are not met, and (b) modify or terminate the Program at
any time, including, but not limited to, amending the Program as it deems
necessary or desirable to avoid adverse tax consequences under Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”).

Payment of short-term incentive cash bonuses, if any, under the Program will be
made as soon as practicable after the end of the calendar year , but will be
paid no later than March 15 of the following calendar year. Each bonus will be
paid in cash in a single lump sum, subject to payroll taxes and tax withholding.

Each cash bonus that may become payable under the Program will be paid solely
from the general assets of the Company. Nothing in the Program should be
construed to create a trust or to establish or evidence any participant’s claim
of any right to payment of a bonus other than as an unsecured general creditor
with respect to any payment to which a participant may be entitled

Code Section 409A

The Company intends that the Program and the payments and other benefits
provided hereunder be exempt from the requirements of Code Section 409A though
the Company makes no representations or warranties to participants with respect
to any tax, economic or legal consequences of the Program or any payments or
other benefits provided hereunder. To the extent Code Section 409A is applicable
to the Program (and such payments and benefits), the Company intends that the
Program (and such payments and benefits) comply with the deferral, payout and
limitations and restrictions imposed under Code Section 409A. In addition, if a
participant is a “specified employee” within the meaning of Code Section 409A,
then to the extent necessary to avoid subjecting the participant to the
imposition of any additional tax under Code Section 409A, amounts that would
otherwise be payable under the Program during the six-month period immediately
following a participant’s “separation from service,” as defined under Code
Section 409A, will not be paid to the participant during such period, but will
be accumulated and paid to the participant in a lump sum on the first business
day after the earlier of the date that is six months following his or her
separation from service or his or her death. The Program will be deemed to be
amended, and any deferrals and distributions hereunder will be deemed to be
modified, to the extent permitted by and necessary to comply with Code
Section 409A and to avoid or mitigate the imposition of additional taxes under
Code Section 409A.

General

Nothing in the Program alters the “at will” nature of each participant’s
employment with the Company.

 

4